Citation Nr: 1734146	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to October 1971.

This matter comes before the Board of Veterans' Appeals, on appeal from an April 2012 rating decision by the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.

The issues of entitlement to service connection for a kidney disability and other herbicide exposure related disabilities have been raised by the record in the Veteran's hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran has been competently and credibly diagnosed with CAD.

2.  Based upon his competent and credible testimony, corroborated by the other evidence of record, the Veteran has shown that he served in Thailand at the bases of Takhli, U-Tapao, and Nakhon Phanom.

3.  The Veteran's occupations at these locations included crew chief of a crash vehicle, tech services inspector, and firefighter, which required him to serve near the air base perimeter; consequently, the evidence is at least in relative equipoise as to whether the Veteran was exposed to herbicides during his active duty service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

4.  Competent, credible, and probative medical evidence link the Veteran's CAD to his active duty service.

5.  The criteria to establish service connection for CAD, to include as due to herbicide exposure, have been met.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); see also 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


ORDER

Service connection for CAD is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


